Case 3:19-cv-01364-VLB Document 29 Filed 01/02/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MICHAEL KORS, L.L.C.,
Plaintiff,

V. Civil No. 3:19-cv-01364 (VLB)
C.G.C. ENTERPRISES, INC.;
CHARLES CHESLOCK; DIGSBY,
TAYLOR & HOBBES, LLC; RICHARD
LEBOV; and “JOHN DOES” 1-100,

Defendants.
January 2, 2020

 

 

MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

Pursuant to Local Civil Rule 7(e), Pastore & Dailey LLC respectfully submits this
memorandum of law in support of its motion for an order permitting it to withdraw as counsel of
record for plaintiff Michael Kors, L.L.C. in the above captioned matter.

PRELIMINARY STATEMENT

Pastore & Dailey LLC (“Pastore & Dailey”) seeks the Court’s permission to withdraw as
counsel to plaintiff Michael Kors, L.L.C. (“Michael Kors”).

Pastore & Dailey have rendered significant legal services in this matter for plaintiff
Michael Kors at a competitive rate substantially below the standard legal fee rate and far below
the rate it charged any other client. However, after discussions between the parties, Michael Kors
has determined that it will no longer utilize Pastore & Dailey’s services. Therefore, Pastore &

Dailey is given no other choice but to withdraw from representation.
Case 3:19-cv-01364-VLB Document 29 Filed 01/02/20 Page 2 of 3

FACTUAL BACKGROUND

Pastore & Dailey entered into a lawyer-client relationship with Michael Kors on August
23, 2019 through counsel on record Lee Law PLLC (“Lee Law”), to commence this action in the
United States District Court for the District of Connecticut.

As local counsel, Pastore & Dailey, assisted attorney Michael Lee (““Mr. Lee”) of Lee
Law, in drafting and filing the complaint as well as other documents in this matter. After
discussions with Mr. Lee, Michael Kors has decided to terminate its working relationship with
Pastore & Dailey.

ARGUMENT

In this district, courts “look to the Rules of Professional Conduct as approved by the
Judges of the Connecticut Superior Court to determine whether withdrawal is permissive or
mandatory.” Lavatec Laundry Tech. Gmbh v. Voss Laundry Solutions, 2018 U.S. Dist. LEXIS
228788 (D. Conn. 2018).

Pursuant to Rule 1.16(b)(1), “a lawyer may withdraw for any or no reason,...so long as
withdrawal can be accomplished without “material adverse effect” on the client. D. Conn. R.
Prof. Cond. 1.16(b)(1). Pastore & Dailey’s withdrawal will not cause material adverse effect to
Michael Kors as there is another attorney on record who specializes in trademark law, which is
the nature of this matter. Pastore & Dailey is not yet aware of any substitute Connecticut counsel,

Additionally, a lawyer can withdraw from representation where, among other reasons,
“good cause for withdrawal exists.” D. Conn. R. Prof. Cond. 1.16(b)(7). “Good cause” for
withdrawal might exist where counsel asserts there that there has been “an irreparable
breakdown” of the attorney-client relationship.” Lego A/S v. Best-Lock Constr. Toys, Inc. 2019

U.S. Dist. LEXIS 214160 (D. Conn. 2019). Michael Kors’ concerns over the billing of the fees
Case 3:19-cv-01364-VLB Document 29 Filed 01/02/20 Page 3 of 3

agreed to by the parties in the engagement letter signed and dated August 23, 2019 has damaged
the attorney-client relationship as Pastore & Dailey had already been performing services at a
much lower rate than the standard legal fee.
CONCLUSION

For the foregoing reasons, Pastore & Dailey’s motion to withdraw as counsel of record for
Michael Kors, L.L.C. should be granted.

WHEREFORE, it is respectfully requested that an order be made herein granting Pastore
& Dailey’s motion to withdraw as counsel for plaintiff Michael Kors, L.L.C., and granting such
other and further relief as the Court deems proper.

Dated: January 2, 2020

 
  

   

LC

PASTORE & a
Looe 6S

Joseph M. Pastore III (CT11431)
/ Pastore & Dailey LLC
x 4 High Ridge Park
ra Stamford, CT 06905
Tel: (203) 658-8454
Fax: (203) 348-0852

 
